CORRECTED NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Correction
IDS dated 14 September 2017 had an incorrect document number for cite no. 39. An interview on 09 February 2022 with Attorney of Record Daniel McCormick is attached confirming/correcting the document number as US 2017-0236691, publication date 08/17/2017, and name Liang et al. The below examiner’s amendment is the same as appears in the original Notice of Allowance dated 30 Nov 2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel McCormick on 18 Nov 2021.

The application has been amended as follows: 
Claims
The claims are amended as follows:

1.(Currently amended) A semiconductor processing system comprising:
a processing chamber;
a remote plasma unit coupled with the processing chamber;

 wherein the adapter comprises a first end and a second end opposite the first end, wherein the adapter defines a central channel through the adapter, wherein the adapter defines an exit from a second channel at the second end, wherein the second channel extends circumferentially about the central channel, wherein the adapter defines an exit from a third channel at the second end of the adapter, wherein the third channel extends circumferentially about the second channel, wherein the central channel, the second channel, and the third channel are each fluidly isolated from one another within the adapter, [[and]] wherein the adapter is characterized by a first portion of the central channel defining an inlet of the central channel [[at]] through the first end and having a diameter greater than or equal to an outer diameter of the third channel, wherein the central channel is configured to provide plasma from the remote plasma unit, and wherein the second channel and the third channel both extend partially through a vertical cross-section of the adapter from below the first portion through the second end of the adapter; and
a mixing manifold coupled between the second end of the adapter and the processing chamber.
2. (Cancelled)
3. (Currently amended) The semiconductor processing system of claim [[2]] 1, wherein the adapter further defines a first port located at an exterior of the adapter, and configured to provide fluid access to the second channel.
4. (Cancelled)
5. (Currently amended) The semiconductor processing system of claim [4] 1, wherein the adapter further defines a second port located at an exterior of the adapter, and configured to provide fluid access to the third channel.
6. (Currently amended) The semiconductor processing system of claim [4] 1, wherein the central channel, the second channel, and the third channel are concentrically aligned.
13. (Currently amended) A semiconductor processing system comprising: 

an adapter coupled with the remote plasma unit, 
wherein the adapter comprises a first end and a second end opposite the first end,
wherein the adapter defines a central channel through the adapter, wherein the adapter defines an exit from a second channel at the second end, wherein the adapter defines an exit from a third channel at the second end of the adapter, and wherein the central channel, the second channel, and the third channel are each fluidly isolated from one another within the adapter, 
wherein the third channel is an annular channel, wherein the adapter defines [[at]] through the first end a first portion of the central channel defining an inlet of the central channel and characterized by an outer diameter greater than or equal to an outer diameter of the third channel, wherein the central channel is configured to provide plasma from the remote plasma unit, and wherein the second channel and the third channel both extend partially through a vertical cross-section of the adapter from below the first portion through the second end of the adapter; and
a mixing manifold coupled with the second end of the adapter; and 
a processing chamber comprising:
a gasbox defining a central channel, wherein the mixing manifold is coupled with a first surface of the gasbox, 
a blocker plate coupled with the gasbox at a second surface of the gasbox opposite the first surface of the gasbox, wherein the blocker plate defines a plurality of apertures through the blocker plate, 
a faceplate coupled with the blocker plate at a first surface of the faceplate, and an ion suppression element coupled with the faceplate at a second surface of the faceplate opposite the first surface of the faceplate.
14. (Currently Amended) The semiconductor processing system of claim 13, further comprising a heater coupled externally to the gasbox about [[a]] the mixing manifold coupled to the gasbox.

Specification
Paragraph [0028] of the original Specification filed 17 May 2017 is amended as follows.

[0028] A cooling plate 203, faceplate 217, ion suppressor 223, showerhead 225, and a pedestal 265, having a substrate 255 disposed thereon, are shown and may each be included according to embodiments. The pedestal 265 may have a heat exchange channel through which a heat exchange fluid flows to control the temperature of the substrate, which may be operated to heat and/or cool the substrate or wafer during processing operations. The wafer support platter of the pedestal 265, which may comprise aluminum, ceramic, or a combination thereof, may also be resistively heated in order to achieve relatively high temperatures, such as from up to or about 100°C to above or about 1100°C, using an embedded resistive heater element.
Allowable Subject Matter
Claims 1, 3, 5-8, 11-16, 18, 21-25 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, closest prior art of record (viz. Ingle et al.  (US 2014/0248780 A1) in view of Zhiyin (US 2010/0263588 A1) and Hinckley et al. (US 2010/0006032 A1), see also Ooyama (JP6305775)) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations "an adapter…wherein the central channel, the second channel, and the third channel are each fluidly isolated from one another within the adapter, wherein the adapter is characterized by a first portion of the central channel defining an inlet of the central channel through the first end and having a diameter greater than or equal to an outer diameter of the third channel, wherein the central channel is configured to provide plasma from the remote plasma unit, wherein the second channel and the 
Regarding independent claim 13, closest prior art of record (viz. Yang et al. (US 2013/0082197 A1 hereinafter “Yang”) or alternatively Chen et al. (US 2015/0221479 A1 hereinafter “Chen ‘479”)  in view of Ingle et al. (US 2014/0248780 A1 hereinafter “Ingle”) , Zhiyin (US 2010/0263588 A1) and Hinckley et al. (US 2010/0006032 A1 hereinafter “Hinckley”); see also Ooyama (JP6305775)) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations" an adapter…wherein the central channel, the second channel, and the third channel are each fluidly isolated from one another within the adapter, wherein the third channel is an annular channel, wherein the adapter defines through the first end a first portion of the central channel defining an inlet of the central channel and characterized by an outer diameter greater than or equal to an outer diameter of the third channel, wherein the central channel is configured to provide plasma from the remote plasma unit, and wherein the second channel and the third channel both extend partially through a vertical cross-section of the adapter from below the first portion through the second end of the adapter", in the context of other limitations of the claim (i.e. position of the adapter with respect to the mixing manifold, remote plasma unit, and other components of the process chamber).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/Examiner, Art Unit 1716  


/RAM N KACKAR/Primary Examiner, Art Unit 1716